Citation Nr: 1212823	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-21 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-connected right ear hearing loss.

2.  Entitlement to service connection for right leg numbness.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a    March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO, in pertinent part, denied the benefits sought on appeal.  The Veteran filed a notice of disagreement (NOD) in January 2009.  A statement of the case (SOC) was issued in April 2010.  The Veteran perfect his appeal in May 2010.   

The Veteran presented testimony before the Board in December 2011.  The transcript has been associated with the claims folder.

The issues have been recharacterized as they appear on the cover page of the instant decision.

During the December 2011 Board hearing, the Veteran raised a claim to reopen the previously denied claim for service connection for left ear hearing loss.  This matter has not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The service-connected hearing loss disability is shown to have been productive of no more than a Level V designation in the right ear that combines with the Level I designation in the non-service connected left ear, resulting in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  

3.  There is currently no documented right leg disability manifested by numbness; the weight of the medical evidence of record is against a finding of right leg numbness due injury, disease, or other event of the Veteran's active military service. 

4.  A bilateral hip disability, to include degenerative disc disease (DDD), did not manifest in service or until many years thereafter; the weight of the medical evidence of record is against a finding of a bilateral hip disability, including DDD, due injury, disease, or other event of the Veteran's active military service. 

5.  A low back disability, to include DDD, did not manifest in service or until many years thereafter; the weight of the medical evidence of record is against a finding of a low back disability, including DDD, due injury, disease, or other event of the Veteran's active military service. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable evaluation for the service-connected right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.85, 4.86, Tables VI -VII (2011).

2.  The Veteran does not have right leg numbness due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  The Veteran does not have a bilateral hip disability, including DDD, due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4.  The Veteran does not have a low back disability, including DDD, due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 


Duty to Notify 

The record shows that in August 2007 and January 2009 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in August 2007, which was prior to the March 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims.  The August 2007 and January 2009 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, post-service VA and private medical records, reports of VA examination, and the transcript from the December 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Veteran submitted additional evidence and statements after the June 2011 supplemental statement of the case (SSOC) was issued.  The Veteran waived initial RO consideration of the newly submitted evidence.  As such, Remand for preparation of an SSOC is not necessary.  38 C.F.R. § 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Increased Rating for Right Ear Hearing Loss


Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The Veteran contends that he is entitled to a compensable evaluation for the service-connected right ear hearing loss.  Historically, service connection was awarded for unilateral, right ear hearing loss in a September 1970 rating decision.  The RO assigned an initial noncompensable rating effective from October 1969,  which has been in effect to the present.  

In initiating the instant appeal, the Veteran disagreed with the March 2008 rating decision, which continued the noncompensable evaluation for the service-connected unilateral, hearing loss of the right ear.  

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the Veteran's right ear hearing loss more closely approximates the criteria for the current noncompensable rating.  See 38 C.F.R. §§ 4.3, 4.7; see Fenderson, 12 Vet. App. at 126.  In this regard, a January 2008 private audiogram contained pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-
30
35
60
80

Speech audiometry was not recorded.  Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's nonservice-connected left ear is assigned a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  The Veteran's right ear manifested an average puretone threshold of 46, resulting in a Level II designation under Table VIA.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level II designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating based on these test results.  

A February 2008 VA audiogram contained pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-
35
35
70
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear.  Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's nonservice-connected left ear is assigned a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  The Veteran's right ear manifested an average puretone threshold of 58 decibels (rounded up from 57.5) and 88 percent of speech discrimination, resulting in a Level III designation under Table VI.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level III designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating based on these test results.  

A November 2008 private audiogram contained pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
25
25
55
75

Speech audiometry was not recorded.  Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's nonservice-connected left ear is assigned a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  The Veteran's right ear manifested an average puretone threshold of 45, resulting in a Level II designation under Table VIA.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level II designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating based on these test results.  

An April 2011 VA audiogram contained pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-
40
50
75
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear.  Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's nonservice-connected left ear is assigned a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  The Veteran's right ear manifested an average puretone threshold of 64 decibels (rounded up from 63.75) and 88 percent of speech discrimination, resulting in a Level V designation under Table VI.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level V designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating based on these test results.  

A December 2009 private audiogram contained pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
25
30
55
80

Speech audiometry was not recorded.  Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's nonservice-connected left ear is assigned a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  The Veteran's right ear manifested an average puretone threshold of 47, resulting in a Level II designation under Table VIA.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level II designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating based on these test results.  

Finally, a November 2011 private audiogram contained pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-
30
35
65
80

Speech audiometry was not recorded.  Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's nonservice-connected left ear is assigned a Level I designation under Table VI.  38 C.F.R. § 4.85(f).  The Veteran's right ear manifested an average puretone threshold of 52, resulting in a Level III designation under Table VIA.  See 38 C.F.R. § 4.85(f).  Together, a Level I and Level III designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating based on these test results.  

At no time has any objective test shown hearing loss of such severity as to warrant a compensable rating under the criteria for rating standard pattern hearing loss in the right ear.  The Board has considered whether the Veteran's hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  

The Veteran's right ear hearing loss, however, did not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a), as four of the specified frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 decibels at each threshold or more at any time.  Similarly, it did not fall under the exceptional patterns of hearing loss contemplated under 38 C.F.R. § 4.86(b); while the puretone thresholds were occasionally 30 decibels or less at 1000 Hertz, they were not 70 decibels or more at 2000 Hertz at any time throughout the appeal period.  38 C.F.R. § 4.86(b).

In light of the above, there is no basis for assignment of an evaluation, to include "staged" ratings, other than the noncompensable evaluation for right ear hearing loss which has been assigned.  See Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected right ear hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The Board finds that the rating criteria used to evaluate the Veteran's service-connected right ear hearing loss reasonably describe his disability level and symptomatology.  There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In reaching the conclusion above, the Board has addressed the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine may not be favorably applied in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


III. Service Connection Claims

The remaining issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis and/or other organic diseases of the nervous system becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that he is entitled to service connection for right leg numbness and bilateral hip and low back disabilities.  Specifically, he asserts that he injured his right leg, bilateral hips, and low back during a mine explosion in the Republic of Vietnam, for which he received the Purple Heart.

Having carefully considered the claims in light of the record and the applicable law, the Board finds that service connection is not warranted for the claimed conditions.  
At the outset, the Board  notes that service treatment records are wholly devoid of treatment for right leg numbness and bilateral hip and low back disabilities.  While his claimed injuries are consistent with the circumstances of his combat service, there is clear and convincing evidence that the combat injuries suffered by the Veteran did not result in right leg numbness, bilateral hip disability, or low back disability.  38 U.S.C.A. § 1154(b).  It is highly significant that treatment records for the fragment wound to the left upper quadrant with superficial fragment wounds of the right leg reveal no nerve or artery involvement of the right leg.  These records also fail to document any injury to the bilateral hips or low back.  Id.  These are precisely where it would be expected that such injuries would be noted by trained medical personnel during the course of treating the Veteran for the mine explosion injuries.  However, the service treatment records do not show any pertinent complaints by the Veteran or medical findings by medical personnel.  Again, service treatment records expressly refer to no nerve involvement. 

It is also highly significant that the August 1969 separation examination was negative for disabilities of the right leg, bilateral hips, or low back.  As an aside the Board would note the Veteran reported leg cramps with prolonged exertion on his November 1967 enlistment examination; however, no physical condition was diagnosed and thus, a pre-existing leg condition was not shown. 

As noted above, a right leg neurological disorder and a bilateral hip and low back disability was not diagnosed upon separation from service.  Post-service, the medical evidence shows that a June 1970 VA examination was negative for any of the claimed conditions.  An August 1970 VA examination reveals the Veteran denied any physical complaints.  The neurological examination was normal.  There were no diagnosed bilateral hip or low back disabilities.  The examiner found no residual sequelae of the right leg shell fragment wound.  X-rays of the right calf showed that the bones and soft tissues were normal.  

The Veteran denied any problems with his right leg upon VA examination in February 2008.  The examiner indicated the shell fragment wound to the right leg was superficial.  It did not require sutures and did not involve any damage to the muscle tendon or nerves.  Physical examination showed sensation was present and normal in all areas of the right leg and abrasion area on the right calf.  Motor function was 5/5.  The examiner concluded the Veteran had no residual problems with the right leg.  (Note: the Veteran is service-connected for the shell fragment wound scar to the right calf.)

In fact, post-service, the Veteran has not been diagnosed with a disability manifested by right leg numbness.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with respect to the claim for right leg numbness.

The first documented  complaints of low back and bilateral hip pain are dated in 2008, 39 years after the Veteran's discharge from service.  The Board finds that this lengthy period without treatment weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

This absence of evidence of complaints or treatment for bilateral hip or low back pain until 2008 constitutes negative evidence against the claims because it tends to disprove that the claimed conditions were the result of the mine explosion or helicopter jumps as he alternatively contended.  Especially, since the Veteran denied any low back or hip complaints at separation from service in 1969 and upon VA examinations in June and August 1970, within the year following his discharge from service.  Additionally, the Veteran did not file a claim for either the bilateral hips or low back, when he filed his initial claim in December 1969.    
The Board is cognizant that the Veteran is competent to report episodes of low back and bilateral hip pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran may be asserting that he had continued or ongoing problems with his hips and low back since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, as delineated above, there were no complaints pertaining to the back or hips at the time of discharge examination or for many years thereafter.  Further, the Veteran reported to the March 2010 VA examiner that his back and hip problems did not begin until approximately 1990, some 20 years after his discharge from service when he was cutting wood.  Thus, the Veteran's current assertions of his having had chronic back and hip pain/disabilities since service is not consistent with his own actions and the overall record.  

Finally, no medical professional has provided any opinion linking any bilateral hip or low back DDD to any aspect of the Veteran's period of service.  Notably, the March 2010 VA examiner opined the Veteran's DDD of the low back and bilateral hips was less likely than not caused by or the result of the Veteran's active  military service.  The examiner indicated the Veteran did not relate any musculoskeletal complaints from the time of the actual military service.  The examiner reasoned the Veteran most likely developed idiopathic bilateral hip osteoarthritis, as well as DDD of the lumbar spine.   

While the Veteran contends he has right leg numbness and bilateral hip and low back disabilities as result of a mine explosion and/or helicopter jumps in service, his statements do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also  Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  

In sum, the evidence is not in relative equipoise.  The preponderance of the evidence is against the claims and the appeals involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a compensable evaluation for the service-connected right ear hearing loss is not warranted.  Entitlement to service connection for right leg numbness is not warranted.  Entitlement to service connection for a bilateral hip disability is not warranted.  Entitlement to service connection for a low back disability is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


